       Case 2:20-cv-01128-SSV-DPC Document 32 Filed 06/10/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    LEWIS GILES, JR.                                            CIVIL ACTION

    VERSUS                                                        NO. 20-1128

    BAYVIEW LOAN SERVICING,                                   SECTION “R” (2)
    ET AL.



                            ORDER AND REASONS


        Before the Court is plaintiff’s motion for leave to amend his complaint.1

Because plaintiff has the right to amend his complaint as a matter of course,

the Court grants the motion.

        On March 6, 2020, plaintiff Lewis Giles filed a petition in Louisiana

state court against various defendants, including Bayview Loan Servicing,

LLC. 2 Plaintiff’s one-page complaint generally alleged that Bayview had

engaged in a “wrongful foreclosure” and plaintiff therefore sought

$2,720,500 in damages.3 Bayview removed this matter to federal court4 and

filed a motion to dismiss plaintiff’s complaint for failure to state a claim.5



1       R. Doc. 24.
2       See R. Doc. 1-2.
3       Id. at 1 ¶¶ 1, 2.
4       R. Doc. 1.
5       R. Doc. 20.
     Case 2:20-cv-01128-SSV-DPC Document 32 Filed 06/10/20 Page 2 of 3



Two days later, plaintiff moved for leave to file an amended complaint.6

Plaintiff also filed various other motions, including a demand for a jury trial,7

a motion for “document verification,” 8 and a motion for declaratory

judgment. 9

      The Federal Rules of Civil Procedure give plaintiff the right to amend

his complaint once as a matter of course “21 days after service of a motion

under Rule 12(b), (e), or (f).” Fed. R. Civ. P. 15(a)(1)(B). Bayview moved to

dismiss plaintiff’s original complaint on May 4, 2020. 1 0 In the certificate of

service, Bayview certified that a copy of the motion had been served “to all

pro se parties via U.S. Mail, properly addressed and postage prepaid.”1 1

Service of a motion by mail “is complete upon mailing.” Fed. R. Civ.

P. 5(b)(2)(C). Therefore, plaintiff had the right to amend his complaint as a

matter of course within 21 days of May 4, 2020. Because he moved to amend

his complaint on May 6, 2020, the Court grants plaintiff’s motion to amend.

Further, Bayview’s motion to dismiss plaintiff’s original complaint is denied

as moot.




6     R. Doc. 24.
7     R. Doc. 18.
8     R. Doc. 21.
9     R. Doc. 23.
10    R. Doc. 20.
11    R. Doc. 20-1 at 4.
                                       2
     Case 2:20-cv-01128-SSV-DPC Document 32 Filed 06/10/20 Page 3 of 3



      Bayview makes clear in its motion that it believes that plaintiff’s

amended complaint should be dismissed for failure to state a claim. Bayview

may therefore file a motion to dismiss plaintiff’s amended complaint, or

inform the Court it does not wish to file such a motion, on or before June

17, 2020. Any response from plaintiff to any such motion to dismiss shall

be filed no later than June 26, 2020. Any reply shall be filed no later than

July 1, 2020.

      With the exception of the documents discussed above, the Court’s

previous order 1 2 prohibiting filings remains in effect. Filings from Giles or

Bayview shall not be allowed until the Court addresses any amended motion

to dismiss.    The submitted dates for plaintiff’s various motions1 3 are

continued to July 29, 2020.

      For the foregoing reasons, the Court GRANTS plaintiff’s motion for

leave to amend, and DENIES Bayview’s motion to dismiss plaintiff’s original

complaint as moot.

          New Orleans, Louisiana, this _____
                                        10th day of June, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE


12    R. Doc. 25.
13    R. Docs. 12, 19, 21, 22, 23.
                                      3
